 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA
10
11   SANDRA M. MEZA-PEREZ,                              Case No.: 2:19-cv-00373-APG-NJK
12         Plaintiff(s),                                            Order
13   v.                                                         (Docket No. 48)
14   SBARRO LLC, et al.,
15         Defendant(s).
16        Plaintiff moves for a 60-day extension of time to serve process on Defendant Jesus
17 Alatorre. Docket No. 48. For good cause shown, the request is GRANTED. Plaintiff must serve
18 process on Defendant Alatorre by October 21, 2019.
19        IT IS SO ORDERED.
20        Dated: August 23, 2019
21                                                         ______________________________
                                                           Nancy J. Koppe
22                                                         United States Magistrate Judge
23
24
25
26
27
28

                                                1
